
	

115 HR 4865 IH: Crop Insurance Modernization Act of 2018
U.S. House of Representatives
2018-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 4865
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2018
			Mr. Nolan introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Federal Crop Insurance Act to establish a conservation practice-based pilot program,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Crop Insurance Modernization Act of 2018. 2.Amendments to Federal Crop Insurance Act (a)Definition of beginning farmer or rancherSection 502(b)(3) of the Federal Crop Insurance Act (7 U.S.C. 1502(b)(3)) is amended—
 (1)by striking tenant,; and (2)by striking 5 crop years and inserting 10 crop years.
 (b)Management of corporationSection 505(a)(2) of the Federal Crop Insurance Act (7 U.S.C. 1505(a)(2)) is amended by adding at the end the following:
				
 (H)One person who— (i)shall serve as a nonvoting ex officio member; and
 (ii)is— (I)the Chief of the Natural Resources Conservation Service; or
 (II)an expert on the relationship between conservation activities, farm production, and risk. . (c)Collection and sharing of informationSection 506(h) of the Federal Crop Insurance Act (7 U.S.C. 1506(h)) is amended—
 (1)in paragraph (1), by inserting , risks related to natural resources, after losses; and (2)in paragraph (2)—
 (A)by striking purpose of establishing and inserting the following:  purposes of—(A)establishing; (B)by striking the period and inserting ; and; and
 (C)by adding at the end the following:  (B)understanding the impact of soil type, soil quality, and conservation practices on risk rating..
 (d)Cover crop terminationSection 508 of the Federal Crop Insurance Act (7 U.S.C. 1508) is amended— (1)in subsection (a)(3)—
 (A)in subparagraph (A), by striking clause (iii) and inserting the following:  (iii)the failure of the producer to follow good farming practices, including—
 (I)scientifically sound, sustainable, and organic farming practices; and (II)acceptable conservation activities, including those approved by the Natural Resources Conservation Service.; and
 (B)in subparagraph (B), by adding at the end the following:  (iv)Safe harbor (I)Definition of cover crop terminationIn this clause, the term cover crop termination means a practice that historically and under reasonable circumstances results in termination of the targeted cover crop.
 (II)Conservation activityA good farming practice includes a conservation activity, such as cover crop management, cover crop termination, and an agronomic management activity, that is recognized by—
 (aa)the Natural Resources Conservation Service; or (bb)an agricultural expert operating in the area in which the conservation activity is occurring.; and
 (2)in subsection (j), by adding at the end the following:  (6)OmbudspersonThe Secretary shall establish an ombudsperson in the Corporation who shall—
 (A)assist producers with understanding— (i)the process of appealing claim denials; and
 (ii)the rights of producers in denied or arbitrated claims; (B)obtain rule clarifications; and
 (C)perform other duties as determined by the Secretary.. (e)Research and developmentSection 522(c) of the Federal Crop Insurance Act (7 U.S.C. 1522(c)) is amended—
 (1)in paragraph (19)— (A)in subparagraph (A), by striking , with a liability limitation of $1,500,000,; and
 (B)by adding at the end the following new subparagraph:  (E)Paperwork reductionThe Corporation shall conduct activities or enter into contracts to carry out research and development to develop a paperwork reduction policy that—
 (i)is only available to operations with less than $1,000,000 in revenue; and (ii)streamlines the purchase and approval process to the maximum extent possible while maintaining actuarial soundness.; and
 (2)by adding at the end the following:  (25)Report on beginning farmer barriersNot later than 1 year after the date of enactment of this paragraph, the Corporation shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate, a report that includes—
 (A)an assessment of the barriers for beginning farmers in accessing crop insurance, including insurance under paragraph (19); and
 (B)recommendations to address those barriers. (26)Report on expansion of revenue policy availabilityNot later than 1 year after the date of the enactment of this paragraph, and annually thereafter, the Corporation, in consultation with the Risk Management Agency, shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate, a report that includes—
 (A)with respect to the year preceding such report, the 10 most widely grown crops by acreage that— (i)have yield policies; and
 (ii)do not have revenue policies; and (B)the feasibility of developing a revenue policy for each one of the crops described in subparagraph (A)..
 (f)Conservation practice-Based pilot programSection 523 of the Federal Crop Insurance Act (7 U.S.C. 1523) is amended by adding at the end the following new subsection:
				
					(j)Conservation practice-Based pilot program
 (1)In generalThe Corporation shall carry out a pilot program to provide premium subsidies of up to 10 percentage points to eligible producers.
 (2)Limitation on number of StatesThe Corporation shall carry out premium subsidies under this subsection in not more than 6 States with a high State-average loss ratio, as determined by the Secretary.
 (3)ExpirationThe pilot program shall expire on a date that is not before 5 years after the date of the enactment of this subsection.
 (4)ReportThe Corporation shall publish a report evaluating the participating producers yield records and the success of the pilot in encouraging conservation—
 (A)1 year after the date of the enactment of this subsection; (B)3 years after the date of the enactment of this subsection; and
 (C)5 years after the date of the enactment of this subsection. (5)Eligible producer definedIn this subsection, the term eligilbe producer means a producer—
 (A)of a farm in a high loss county; and (B)that commits to practice conservation tillage, cover crops, or resource-conserving crop rotations on such farm for at least 5 years.
							.
			3.Amendments to Food Security Act of 1985
 (a)Conservation plansSection 1213 of the Food Security Act of 1985 (16 U.S.C. 3812a) is amended— (1)by adding at the end the following new subsection:
					
 (g)Spot checksThe Secretary shall, using funds of the Commodity Credit Corporation, conduct annual spot checks of at least 5 percent of applicable farms in each State to ensure compliance with this subtitle.; and
 (2)in subsection (d)— (A)by redesignating paragraph (4) as paragraph (6); and
 (B)by inserting after paragraph (3) the following new paragraphs:  (4)Ephemeral gully modifications (A)In generalIn the case of producer on a farm with an existing conservation plan on the date of the enactment of this paragraph, if a compliance review identifies an ephemeral gully that requires treatment and was not included in the plan for such farm, such plan shall be modified to include adequate ephemeral gully control and stabilization.
 (B)RevisionIn the case of a plan revised under subparagraph (A), the producer on the farm shall implement such plan not later than 1 year after the date of the revision of such plan.
 (C)ProhibitionA producer may not allow an ephemeral gully to advance to the point of becoming a classic gully in an attempt to avoid treatment.
 (5)Yield transferThe Corporation shall not allow a producer’s actual production records from one parcel of land to be used to establish actual production history on a separate parcel of land..
					
